LEWIS, J.
The relator was committed to the Monroe county penitentiary by a justice of the peace of Monroe county. Upon his petition, a writ of habeas corpus was issued by the county judge of Monroe county, directed to the appellant, as superintendent, requiring him to produce the relator, with the cause of his imprisonment and detention. He was produced, in obedience to the writ, and the keeper made his return, to the effect that he held him under a certificate of conviction, which he produced, from which it appeared that the relator was brought before the committing magistrate, and was there charged with “indecent exposure of the person and intoxication”; that he thereupon requested to be tried by a court of special sessions, and then pleaded guilty; that he was duly convicted, and adjudged to be imprisoned in the Monroe county penitentiary for the term of 90 days. The order appealed from was made, discharging the relator from further imprisonment. The ground assigned for the order was that the commitment was fatally defective. In -what respect it was defective was not stated, but we assume it to have been that the offense was not designated with sufficient particularity.
A form for a certificate of conviction to be made by a court of special sessions is provided by section 721 of the Code of Criminal Procedure. Among other things, it provides that the offense of which the defendant is convicted shall be “briefly designated.” It was the judgment of the court which authorized the commitment *338and detention of the relator. The certificate was evidence to the superintendent of his right to receive and detain him in the penitentiary.
It is the contention of the district attorney that the relator was convicted of violating section 316 of the Penal Code, which reads as follows: ■
“Exposure- of the Person. A person who wilfully and lewdly exposes his person or the private parts thereof in any public place, or in any place where others are present, * * * is guilty of a misdemeanor.”
The county judge evidently concluded that the certificate was void for the reason that it failed to state that the exposure was willful and lewd, and was in a public place or in a place where others were present. While the proceedings of courts of special session should be construed with sufficient strictness to protect the rights of persons charged with crime before those tribunals, too technical rules of construction should not be applied. Such courts are presided over as a rule by men who are not familiar with legal proceedings. Trials therein are conducted generally quite informally. If the offense of which the person tried is required to be stated in the mittimus with the particularity that is required in an indictment, a very large percentage of the certificates of conviction will prove to be defective. Such a construction would have the effect to liberate probably most of the persons convicted in these courts. All that the statute requires is a brief designation of the offense; that is, that it shall be pointed out, indicated, or named, so that the defendant and others shall know of what crime he was convicted and imprisoned. If every constituent which goes to constitute the crime is required to be stated in the certificate, it would not be a brief designation of the offense. All understand, when a person is charged with indecent exposure of his person, what offense is meant. The relator, we must assume, knew that he was charged with the lewd exposure of his person in a public place or in a place where others were present. He was well aware that he was not charged with exposing his person in the privacy of his bedroom. There would be nothing indecent or immodest in such an exposure. The charge of indecent exposure of one’s person implies that it was willfully and lewdly done, in the presence of others, or where he was likely to be seen by others. Had the certificate recited that the relator was convicted of “assault and battery,” all would have perfectly well understood what the crime charged was; and yet such a designation of the offense would have come far short of stating all the elements of the offense of assault and battery.
The case of People v. Baker, 89. N. Y. 460, sustains our construction' of this statute. Trainor was imprisoned in the Erie county penitentiary, under a mittimus issued out of-the court of sessions of Genesee county. It recited that he was indicted and convicted “for an assault and resisting an officer.” It appeared upon the return of the keeper to a writ of habeas corpus that the relator was convicted of the crime of resisting a sheriff in the execution of a process, under section 17, c. 69, of the Laws of *3391845, which provided as follows: “Every person who shall resist, or enter into a combination to resist the execution of process, shall be guilty,” etc. It was held, after hearing the relator and the keeper, that the relator was not entitled to his discharge because of any imperfection in the mittimus. The relator appealed to the court of appeals, where the decisions below were affirmed. Judge Earl, writing the opinion of the court, stated “that, if need be, the mittimus could have been amended, and that, if the court was required to hold that the relator was convicted of a simple assault and battery, he would not have been entitled to his discharge because of any informality in the mittimus.” The mittimus in that case was quite as informal as was the certificate here.
We are not called upon here to review the judgment of the court of special sessions, to ascertain whether, when the relator was arraigned, a complete statement of the offense was stated to him; but if we were reviewing the judgment, and it was made to appear that the relator was simply charged, when arraigned, with having indecently exposed his person, he having pleaded guilty, and not requested a more particular statement of that which constituted the offense, the judgment convicting him of a violation of the section mentioned would, we think, have been good. All that is required is that the judgment shall sufficiently specify the offense so as to protect the defendant from again being tried for the same offense; but, whether our construction of the form of the judgment be correct or not, we think the intention of the legislature was that the certificate of conviction should simply mention or designate the offense by the name by which it is popularly and commonly known.
The order appealed from should be reversed.
DWIGHT, P. J., concurs; BRADLEY, J., not voting.